PER CURIAM.
The appellant’s judgment and sentences are affirmed with the exception of credit for time served. The state correctly agrees that Tripp v. State, 622 So.2d 941 (Fla.1993), is applicable and concedes error in the omission in the written sentence to award credit for time already served in prison on counts II and III. We, therefore, remand this case to the trial court with directions to mark the space next to the provision allowing for “credit for all time previously served on this count in the Department of Corrections prior to resentencing.”
*371Judgment affirmed; sentence remanded with directions for correction.
SCHOONOVER, A.C.J., and LAZZARA and QUINCE, JJ., concur.